Citation Nr: 1447814	
Decision Date: 10/28/14    Archive Date: 11/05/14	

DOCKET NO.  08-30 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a right wrist/hand disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from December 2001 to December 2006.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a decision of June 2012, the Board granted an initial 10 percent evaluation for the Veteran's service-connected left distal ulnar fracture.  That determination was subsequently effectuated in a rating decision of June 2012.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for a right wrist/hand disorder and lumbar strain.

In a rating decision of February 2013, the RO granted entitlement to service connection for back strain with degenerative disc disease at the level of the 5th lumbar vertebra and 1st sacral segment.  Accordingly, that issue is no longer before the Board.  The sole issue remaining for appellate consideration is that of entitlement to service connection for a right wrist/hand disorder.  

The Veteran's Virtual VA file has been reviewed in conjunction with the action taken herein.  It contains his representative's most recent written brief in support of the claim.

For reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

During the course of the Board's prior remand in September 2007, it was noted that, at the time of a VA examination in September of 2007, the examiner indicated that the Veteran's right hand had symptoms referable to an inservice fracture of the second metacarpal bone which had been casted for six weeks.  However, service treatment records showed no evidence of any fracture of the second metacarpal.  Rather, those records showed evidence of a scaphoid fracture involving the right wrist, as well as an old injury to the right ring finger from an unknown cause for which the Veteran received no treatment.  

Under the circumstances, it was requested the Veteran be afforded an additional VA examination in order to determine whether he was currently experiencing any residuals of the aforementioned right scaphoid fracture.  The examiner was to document all symptoms and functional effects of the Veteran's right scaphoid fracture, as well as provide an opinion as to whether the injury to the Veteran's right finger occurred during or was aggravated by the Veteran's active service, and if there were any residuals of that injury.  

Pursuant to the Board's request, in October 2012, the Veteran was afforded a VA examination of his right wrist and hand.  Following that examination, the examining physician's assistant offered his opinion that, based on the Veteran's service treatment records, he did, in fact, incur an injury to his right wrist while in the United States Navy in December 2001.  However, in the opinion of the examining physician's assistant, it was "not evident" that the Veteran had any "significant disability" due to that right wrist injury.  Thus, it is not clear whether there is clinical residual of the in-service injury.

Pursuant to applicable law and regulation, in order to prevail on a claim for service connection, it is not required that a Veteran show "significant disability" as a result of an inservice injury, but only disability which is "chronic."  It is possible that a "chronic residual" might include a bony fracture line that causes no limitation of function, or a residual scar that is small, not tender, and does not cause limitation of function.  A noncompensable rating could be assigned, but there would be an identifiable residual.  

Under the circumstances, additional development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for service connection.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2012, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder should then be furnished to the same VA examiner who conducted the aforementioned examination in October 2012.  Should that examiner prove unavailable, the Veteran's entire claims folder should be furnished to another appropriate VA examiner.  Following a review of the Veteran's entire claims folder, the examiner should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable (but not necessarily "significant") residual disability of his right wrist, and, if so, whether that disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  As noted, there need only be identifiable residual, not necessarily a compensable residual.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed, as needed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for a chronic right wrist/hand disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in December 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

